Exhibit 10.2

 

Amendment No. 1 to Employment Agreement

This Amendment No. 1 to Employment Agreement (this "Amendment") is entered into
on May 6, 2005 between MapInfo Corporation, One Global View, Troy, NY 12180
("MapInfo" or the "Company"), and John C. Cavalier ("Cavalier").

WHEREAS, MapInfo and Cavalier have previously entered into an Employment
Agreement dated October 1, 2003 (the "Employment Agreement"); and

WHEREAS, MapInfo and Cavalier desire to amend the Employment Agreement on the
terms and conditions set forth herein;

NOW, THEREFORE, for mutual consideration, the receipt and sufficiency of which
is hereby acknowledged by the parties hereto, MapInfo and Cavalier hereby agree
as follows:

        Amendments
     1. Section 6.6.1 of the Employment Agreement is hereby deleted and replaced
        in its entirety with the following new Section 6.5.1:
    
        "6.6.1 MapInfo will pay Cavalier as severance a lump-sum payment
        equivalent to his highest annual remuneration (consisting of base salary
        and actual incentive compensation) achieved during the immediately
        preceding three-year period."
    
     2. Section 6.7.1 of the Employment Agreement is hereby deleted and replaced
        in its entirety with the following new Section 6.6.1:

    "6.7.1 The controlling company shall pay Cavalier as severance a lump-sum
    payment equivalent to two times his highest annual remuneration (consisting
    of base salary and actual incentive compensation) achieved during the
    immediately preceding five-year period."

    Miscellaneous
 1. Except as provided in Section 1 above, the Employment Agreement shall remain
    unchanged in all other respects and shall continue in full force and effect.
 2. This Amendment shall be governed by, and construed in accordance with, the
    laws of the State of New York without regard to the choice of law provisions
    thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

EXECUTIVE:

MAPINFO CORPORATION

 

 

 

 

  /s/ John C. Cavalier            


John C. Cavalier

By:  /s/ Mark P. Cattini                 
Name   Mark P. Cattini                 
Title:  President and CEO              